Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Peter A. Cummings on July 15, 2022.

The application has been amended as follows: 
In the claims:
Claim 1,
	Line 2, changed “around” to --along--
	Line 6, changed “at” to --with--
	Line 7, change “body ;” to --body,--
	Line 10, changed “on” to --with--
	Line 13, changed “a” to --the--
	Line 16, changed “end” to --end,--
	Line 18, inserted --from the bend-- following “extends”
Claim 2,
	Line 2, changed “around” to --along--
	Line 3, changed “around” to --along--

Claim 3,
	Line 2, changed “around” to --along--

Claim 5,
	Line 1, deleted “the seal has”
	Line 2, changed “extending” to --of the seal extends--
	Line 3, changed “extending” to --of the seal extends--

Claim 6,
	Line 2, changed “0 and less than 90” to --90 degrees and less than 180--

Amended claim 12 as follows:
12.  A method for manufacturing a door carrier comprising:
providing a cover;
providing a tool spaced from and opposite the cover to define a first cavity therebetween; 
providing a core back slidably attached to the tool, the core back being slidable to open a second cavity adjacent to the first cavity; 
filling the first cavity with a first material to form a body that has a first surface, a second surface opposite the first surface, and a peripheral edge extending along a perimeter of the body and disposed between the first surface and the second surface, and wherein the body has a window rail integrally formed with the first surface of the body with an overhanging portion that extends beyond the peripheral edge of the body; 
moving the core back away from the body to open the second cavity adjacent to the peripheral edge of the body; 
filling the second cavity with a second material more resilient than the first material to form a seal having a proximal end affixed to the peripheral edge and a distal end configured to contact a door structure disposed between the edge of the body and the window rail, the seal has a first portion extending from the proximal end and a second portion extending from the first portion to the distal end, wherein the seal has a bend between the first portion and the second portion such that the first portion extends from the proximal end to the bend and the second portion extends from the bend to the distal end and toward the overhanging portion of the window rail, and wherein the first portion of the seal extends generally parallel to the window rail and the second portion of the seal extends from the bend generally towards the window rail; and 
moving the tool and the core back away from the body to release the body and the seal.

Claim 13,
	Line 2, deleted “first”
	Line 3, changed “moved along a direction perpendicular to the movement of” to 
--moveable in a direction perpendicular to a direction--
	Line 4, deleted the first occurrence of “first” and changed “to release the affixed first and second pieces” to --move to release the body and the seal--

Claim 14,
	Line 1, changed “second” to --seal--
	Line 2, deleted the first occurrence of “piece” and changed “causes the second piece” to --to release the body and the seal causes the seal--
	Line 3, changed “second piece flexes and” to --seal--

Claim 16,
	Line 1, deleted “core back is moved to define the”
	Line 2, changed “at a distance” to --has a height--

Claim 17,
	Line 1, changed “core back has a width” to --seal has a length--

Claim 18,
	Line 1, changed “second piece” to --seal--
	Line 2, changed “first piece” to --body--



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY J STRIMBU whose telephone number is (571)272-6836. The examiner can normally be reached 8:00-4:30 Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on 571-270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GREGORY J STRIMBU/Primary Examiner, Art Unit 3634